Saks Incorporated

Performance Unit Award Agreement

«Grant_Date»

This is a Performance Unit Award Agreement between Saks Incorporated (the
“Company”) and the individual who has executed this Performance Unit Award
Agreement above the “Award Holder signature” line (the “Award Holder”). The term
“this Agreement” means this Performance Unit Award Agreement and each Award
Supplement (defined in paragraph 1 of this Agreement) relating to this
Agreement.

Preliminary Statement

This Agreement is made pursuant to the Company’s 2004 Long-Term Incentive Plan
(the “Plan”). Capitalized terms used but not defined in this Agreement are
defined in the Plan as amended after the date of this Agreement.

Terms and Conditions

The Company and the Award Holder agree as follows:

1. Performance Unit Awards. This Agreement is the agreement referred to in
section 9 of the Plan. For each of the Company’s performance unit awards to the
Award Holder pursuant to the Plan, this Agreement, the Plan, and each Award
Supplement to this Agreement, which need not be signed by the Award Holder, will
govern. The performance units awarded by the Company to the Award Holder
pursuant to the Plan together are referred to as the “Performance Units.” The
Company will evidence each award of Performance Units by a separate Supplement
to Performance Unit Award Agreement to be attached to this Agreement from time
to time (each an “Award Supplement” and together the “Award Supplements”). Award
Supplements will indicate the number of Performance Units awarded to the Award
Holder and the restrictions that are applicable to the Performance Units
awarded. This Agreement governs all Performance Units awarded to the Award
Holder prior to, on, or after the date of this Agreement, and all Award
Supplements, whenever delivered to the Award Holder, are incorporated into and
form a part of this Agreement.

2. Restrictions; Forfeiture.

(a) Each award of Performance Units is subject to each of the following
restrictions until the vesting conditions described on the Award Supplement
applicable to the award have been satisfied or the restrictions have otherwise
expired or terminated. Failure to satisfy the vesting conditions by the times
specified on the Award Supplement will result in the forfeiture of the number of
unvested Performance Units specified on the Award Supplement. Unvested
Performance Units may not be sold, transferred, exchanged, assigned, pledged,
hypothecated, or otherwise encumbered. If the Award Holder’s employment with the
Company or any affiliate terminates for any reason other than as provided in
subparagraphs (b) or (c) of paragraph 3 of this Agreement, then the Award Holder
will forfeit all of the Award Holder’s right, title, and interest in and to the
then-unvested Performance Units as of the date of employment termination, and
the unvested Performance Units will revert to the Company immediately following
the event of forfeiture.

(b) The Award Holder will forfeit all unearned or unpaid awards of Performance
Units, including, but not by way of limitation, awards earned but not yet paid

Exhibit 10.1

if (i) the Award Holder, without the written consent of the Company, engages
directly or indirectly in any manner or capacity as principal, agent, partner,
officer, director, employee, or otherwise in any business or activity determined
by the Committee, in its sole discretion, to be competitive with any business or
activity conducted by the Company or any of its subsidiaries; or (ii) the Award
Holder performs any act or engages in any activity that in the opinion of the
Chief Executive Officer of the Company is inimical to the best interests of the
Company.

(c) If within six months following the Award Holder’s termination of employment
the Award Holder, without the written consent of the Company, engages directly
or indirectly in any manner or capacity as principal, agent, partner, officer,
director, employee, or otherwise in any business or activity determined by the
Committee, in its sole discretion, to be competitive with any business or
activity conducted by the Company or any of its subsidiaries, the Award Holder
will be required to pay to the Company an amount in cash equal to the value of
any Performance Unit awards that vested on or after, or within six months prior
to, the Award Holder’s termination of employment, which value will be determined
as of the date of vesting.

3. Expiration and Termination of Restrictions. The restrictions imposed by
paragraph 2 of this Agreement on each award of Performance Units will expire on
the earliest to occur of the following (the period prior to the expiration of
the award being the “Restricted Period”):

(a) upon the achievement of the performance objectives and the passage of time,
if any, as provided in the Award Supplement for the award;

(b) on the date of termination of the Award Holder’s employment by reason of
death, disability, or retirement (in the case of disability or retirement, as
determined by the Company), but only to the extent the Performance Units have
been earned under the applicable performance objectives as determined by the
Committee as of the date of termination (ignoring for this purpose all
passage-of-time requirements); and

(c) subject to section 18 of the Plan, upon the occurrence of a Change in
Control and, if applicable, the termination of the Award Holder’s employment or
service within two years following the occurrence of the Change in Control.

4. Settlement of Performance Units. All Performance Units will be converted to
cash as soon as practicable following the effect dates of the award specified in
the Award Supplements. Cash in payment of the Performance Units for which the
Restricted Period has ended will be paid to the Award Holder or the Award
Holder’s designee upon request, according to the schedule set forth in the
Supplement.

5. No Right of Continued Employment. Nothing in this Agreement will interfere
with or limit in any way the right of the Company or any affiliate to terminate
the Award Holder’s employment at any time, nor confer upon the Award Holder any
right to continue in the employ of the Company or any affiliate.




--------------------------------------------------------------------------------

6. Payment of Taxes.

If at any time the law requires the Company to withhold federal, state, or local
taxes of any kind (including the Award Holder’s FICA obligation) on behalf of
the Award Holder as a result of the award of the Performance Units, the Award
Holder agrees to pay the required withholding amount to the Company no later
than the date due, or to make other arrangements satisfactory to the Company
regarding payment of the withholding amount. The obligations of the Company
under this Agreement will be conditional on the Award Holder’s compliance with
these withholding payment requirements, and the Company and its affiliates will,
to the extent permitted by law, have the right to deduct withholding amounts
from any payment of any kind otherwise due to the Award Holder.

7. Amendment. This Agreement may not be modified, amended, or waived in any
manner except in writing signed by the Company and the Award Holder. The waiver
by the Company or the Award Holder of compliance with any provision of this
Agreement will not operate or be construed as a waiver of any other provision of
this Agreement or any subsequent breach of a provision of this Agreement.

8. The Plan Controls. The terms contained in the Plan are incorporated into and
made a part of this Agreement, and this Agreement will be governed by and
construed in accordance with the Plan. If any actual or alleged conflict between
the provisions of the Plan and the provisions of this Agreement occurs, the
provisions of the Plan will be controlling and determinative.

9. Successors. This Agreement will be binding upon any successor of the Company,
in accordance with the terms of this Agreement and the Plan.

10. Severability. If any one or more of the provisions contained in this
Agreement are invalid, illegal, or unenforceable, the other provisions of this
Agreement will be construed and enforced as if the invalid, illegal, or
unenforceable provision had never been included.

 

11. Notice. Notices and communications under this Agreement must be in writing
and delivered personally, by overnight courier, or by registered or certified
United States mail, return receipt requested, postage prepaid. Notices to the
Company must be addressed to:

Human Resources Department

Saks Incorporated

12 East 49th Street, 4th Floor

New York, NY 10017

Attn: Sr. Stock Plan Administrator

or any other address designated by the Company in a written notice to the Award
Holder. Notices to the Award Holder will be directed to the address of the Award
Holder then currently on file with the Company, or at any other address given by
the Award Holder in a written notice to the Company.

12. Administration. The authority to manage and control the operation and
administration of this Agreement will be vested in the Committee. The Committee
will have all powers with respect to this Agreement that it has with respect to
the Plan. Any interpretation of the Agreement by the Committee and any decision
made by it with respect to the Agreement is final and binding on all persons.

13. Governing Law. Tennessee law will govern the interpretation, performance,
and enforcement of this Agreement.

Saks Incorporated

By:     LOGO [g22479g91j39.jpg]

Christine A. Morena

Executive Vice President

Human Resources & Strategic Planning

________________________

Award Holder Signature

«Name»

Award Holder Name


 

- 2 -